UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

_ AFFIDAVIT OF ANDREA S.
KEITH RANIERE, also known as "The Vanguard," TAZIOLI IN SUPPORT OF

MOTION TO ADMIT

CLARE BRONFMAN, C VICE
ALLISON MACK, COUNSEL PRO HA
KATHY RUSSELL,
LAUREN SALZMAN and Docket No: 18-204 (NGG)

NANCY SALZMAN, also known as "Prefect,"

Defendants.

 

 

STATE OF ARIZONA _ )
) ss.
County of Maricopa ia
ANDREA S. TAZIOLI, being duly sworn, hereby deposes and says as follows:
1. I am an attorney (Partner) with the law firm of KW Law, LLP.
2. I submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter.
3. As shown in the Certificate of Good Standing annexed hereto, I am a member in

good standing of the Bar of the State of Arizona.

4. There are no pending disciplinary proceedings against me in any State or Federal
court. |

5. Ihave not been convicted ofa felony.

6. I have not been censured, | saspendeal disbarred or denied admission or

readmission by any court.

4

4819-3771-4642, v. 1
Ts Wherefore your affiant respectfully submits that she be permitted to appear as

counsel and advocate pro hac vice in this one case for Defendant Lauren Salzman.

DATED: December // , 2020

Respectfully submitted,

Anya y

FURTHER AFFIANT SAYETH NAUGHT.

Andrea S. Tazicli

KW Law, LLP

6122 N. 7" St., Suite D

Phoenix, Arizona 85014

andrea@kwlaw.co
602.609.7367

This Affidavit, dated December tl , 2020, consisting of two (2) pages, including
any attachments, was acknowledged before me this )/ day of December, 2020, by
Andrea S. Tazioli. Additional signers of this document are: None.

 

 

 

 

6 <\ Tim Rose
, DiTal Di a
- * a : ary Public
Notary Public eK /S/ Maricopa County, Arizona
s a.

Toit My Comm. Expires 05-09-2021

4819-3771-4642, v. 1

 
 

 

 

CERTIFICATE OF GOOD STANDING
ISSUED BY THE DISCIPLINARY CLERK
FOR AND ON BEHALF OF
THE SUPREME COURT OF ARIZONA

The Disciplinary Clerk pursuant to Rule 74, Rules of the Supreme
Court of Arizona, hereby certifies that according to the records of the State
Bar, ANDREA SUZANNE TAZIOLI was duly admitted to practice as an
attorney and counselor at law in all courts of Arizona by the Supreme Court
of Arizona on November 19, 2008 and is now, as of the date of this Certificate,
an active member of the State Bar of Arizona in good standing.

Given under the seal of the Disciplinary
Clerk of the Supreme Court of Arizona this _
November] 2020.

 
 
     

el
Disciplinary Clerk

 
